Exhibit 15 November 18, 2009 To the Board of Directors and Shareholders Sysco Corporation We are aware of the incorporation by reference in the Registration Statement (Form S-8) of Sysco Corporation for the registration of 25,000,000 shares of its common stock of our report dated November 3, 2009 relating to the unaudited consolidated interim financial statements of Sysco Corporation that are included in its Form 10-Q for the quarter ended September 26, 2009. /s/ Ernst & Young Houston, Texas November
